DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/CN2019/100944 filed August 16, 2019, which claims foreign priority to CHINA Document No. 201910565250.2 dated June 26, 2019.
Status
This Office Action is in response to Applicants’ communication filed on July 9, 2020 wherein Claims 1-22 are pending in the instant application which will be examined on the merits herein.
Information Disclosure Statement
The information disclosure statement (IDS) filed July 9, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, line 8, the phrase “low dispersity” is a relative term, which renders Claim 1 indefinite.
In Claim 1, line 12, what does the phrase “stirred and kept still” mean?
In Claim 1, line 8, the phrase “small amount” is a relative term, which renders Claim 1 indefinite.
In Claim 1, line 16, the text recite that a polar aprotic solvent and water “are mixed at a certain proportion to be recycled”.  Is the proportion a limitation and defined? Is the recycling a step?  This text in Claim 1 is not clear which renders Claim 1 indefinite.
	In Claim 2, lines 1 and 2 of step 2, the text recite “a certain amount of water.”  Does that mean just some water, or does the amount of water matter?
	In Claim 2, line 2 of step 2, is there a definition of “gradually heated”.
	In Claim 2, line 1 of step 4, the text recite “filter residue obtained in step 2”.  Does this text intended to refer to “step 3”? 
	Claims 3-14 are also rejected for the above reasons since these claims are dependent from Claims 1 and 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Qi (CN 101586136 A, provided with the attached PTO-892) in view of Qu et al (“Experimental Study of Biomass Pyrolysis Based on Three Major Components: Hemicellulose, Cellulose, and Lignin”, Industrial & Engineering Chemistry Research, 2011, 50, 10424-10433) and Zhang (US Publication No. 2010/0170504 A1, provided with the attached PTO-892).
	Applicants claim a method of separating hemicellulose through efficient pretreatment of fibrous biomass and comprehensively utilizing the same, characterized in that, a logging and processing residue of fibrous biomass is used as raw materials, and a slurry-method pretreatment is performed through ball milling, water addition and stirring, to obtain a slurry premixed solution containing fibrous biomass material powder; wood fibers of the fibrous biomass materials are heated to realize hydrothermal pretreatment; after the wood fibers are filtered, the filtrate is subject to gradient sedimentation to obtain hemicellulose with low dispersity, and the filtrate is distilled to recycle water; after a filter residue is mixed with polar aprotic solvent and water, and directional liquefaction is performed through pressurized reaction, filter cakes are separated and filtered out, washed with water and dried to obtain high-purity cellulose; after the filtrate is added with water, stirred and kept still, a light brown lignin-based dissociative polyphenol which is separated out is filtered, separated, dried and stored, the filtrate is distilled at reduced pressure to gradually separate water and a small amount of small-molecule by-products of 5-hydroxymethyl furfural and furfural; the final residual polar aprotic solvent and water obtained through fractional separation are mixed at a certain proportion to be recycled; the content of hemicellulose in the fibrous biomass is larger than 20 wt%.
The Qi (CN 101586136 A) publication teaches the (1) hydrothermal treatment; (2) isolation of cellulose; (3) isolation of furfural products. Even-though Qi don’t address lignin specifically, but it does appear in the publication that this is what is being extracted in Qi’s step 2 to obtain the furfural products. The Qi publication also suggest recycling solvents. The reference further suggests using agricultural waste as biomass.  
The Qi publication also disclose a hydrothermal liquefaction of biomass cellulose that include a mixing that adds water, which is stirred and heated to 150-260ºC, which embraces the method and temperature recited in current Claim 2. Qi discloses that the addition of water in the hydrothermal liquefaction makes formation of slurries at a solid-liquid ratio approximately of about 1:30-1:5, which embraces the mass ratio of the fibrous biomass material powder to water of 1: 5-20 that is recited in current Claims 3 and 9.  The Qi publication discloses obtaining furfural products which embraces the furfural product recited in current Claim 2. The Qi publication further teaches the use of organic solvents such as tetrahydrofuran which can extracted and recycled, which embraces the tetrahydrofuran recited in current Claims 6 and 12 and the recycling step recited in current Claims 7 and 13 (see Claims 1-3 of the Qi CN publication).  
The instantly claimed method of separating hemicellulose differs from the Qi CN publication by being silent regarding ball milling; does not disclose % content of hemicellulose; and does not disclose isolation of hemicellulose.
The Qu reference teaches that it is known to use corn stalks as biomass for extraction of hemicellulose and other products. The reference teaches that the hemicellulose content in corn stalks is 23.2%.
The Zhang (US 2010/0170504) gives a good overview of a process for obtaining hemicellulose, cellulose, lignin and furfural. The reference teaches that it is known to use a grinding technique such as ball-milling solvents to precipitate hemicellulose. The reference further discusses the importance of recycling solvents.
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Qi CN publication with the teaching of the Qu et al reference and Zhang US publication to reject the instant claims since each of the references disclose methods for preparing compounds from biomass cellulose.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the method of  preparing compounds form biomass cellulose in the Qi CN publication steps that involve obtaining a hemicellulose and the use of a grinding in view of the recognition in the art, as evidenced by Qu references and Zhang US publication, that the use of these steps allows for a cost-effective and economical process for obtaining products such as hemicellulose from biomass cellulose. It would be obvious to recycle any of the solvents, including water.  
The processing of biomass to extract various organic products is well known in the art. It would be obvious to modify Qi to extract as many useful components as possible. In the absence of unexpected results, it would be further obvious to optimize the reaction conditions, such as temperature and reactant ratios through routine experimentation.

No claim has been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 12 pm – 5:45 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/LEIGH C MAIER/Primary Examiner, Art Unit 1623